DETAILED ACTION

Status of Claims
Claims 1, 2, and 4-17 are pending.  Of the pending claims, claims 1, 2, and 4-8 are presented for examination on the merits, and claims 9-17 are withdrawn from examination.
Claims 1, 2, 5, and 6 are currently amended.  Claims 9, 10, 14, and 15 are withdrawn-currently amended.

Information Disclosure Statement
One (1) information disclosure statement (IDS) was filed on 11/15/2021 after the mailing date of the non-final Office action on 06/23/2021.  The information disclosure statement is being considered by the examiner.

Claim Interpretation
Claims 1, 2, and 4-8 are product-by-process claims because they seek to define the claimed product by its method of manufacture.  Specifically, the preamble of the claims is directed to a magnetic powder, but the body of the claims recites the components used to make the magnetic powder, which implies a step of producing the powder (“...synthesized from a mixture of...”).  It should be noted that the claim includes two separate sets of powders: (i) the powder used to make the magnetic powders (precursor powders or intermediate), and (ii) the magnetic powder (final product) resulting from transforming the precursor powders.
The patentability of product-by-process claims is determined by characteristics of the product itself recited in the claim, not on its method of manufacture.  When the prior art discloses a product appearing to be identical or substantially identical to the claimed product, the burden falls on applicant to show an unobvious difference.  See MPEP § 2113.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim contains new matter because it broadens an aspect of the claim.  Specifically, the claim recites a magnetic powder composition formula of 1-xZrx(Fe1-yCoy)12-zTzM without reciting any numerical limitations on the subscripts x, y, or z.  The lack of numerical limitations on the subscripts suggests that that x, y, and z can take on any value.  For example, z can be interpreted as being as high as 12.  It should be noted that original claim 6 places limits on x, y, and z.  Furthermore, when the aforementioned compositional formula is discussed in the specification as originally filed, it is accompanied by numerical limitations on x, y, and z.  This is seen, for example, at pages 4, 5, and 7 of the specification and in the magnet powder compositions disclosed at page 16 and in Figs. 1-3.  Thus, the claims as amended do not have support in the specification.  See MPEP §§ 2163.05(I)(A), 2163.05(III).
Regarding claims 2, 4, 5, and 8, the claims are likewise rejected, as they require all the limitations of claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is indefinite because it recites a magnetic powder composition that does not correspond to the elements in the precursor mixture.  
Regarding claims 2, 4, and 8, the claims are likewise rejected, as they require all the limitations of claim 1.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2)  as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 5,800,728 to Iwata (“Iwata”).
Regarding claims 1, 2, 4, 5, and 8, Iwata discloses an iron-based magnetic material containing rare earth element(s) and additional metals.  Col. 2, lines 1-3, 41-49, 64-67.  The material takes on the form of SmFe11Ti.  Col. 1, lines 62-64; col. 4, lines 41-56.  Al and/or Ga can be added.  Col. 2, lines 9-11, 16, 64-67.
The material is made by melting the components (single-phase) and crushing the resulting solidified melt to a particle size of about 10 µm, thereby forming a predominant 
Iwata does not disclose the precursor powders as claimed.  However, the patentability of product-by-process claims is determined by characteristics of the product itself recited in the claim, not on its method of manufacture.  When the prior art discloses a product appearing to be identical or substantially identical to the claimed product, the burden falls on applicant to show an unobvious difference.  See MPEP § 2113.  In the instant case, although Iwata does not disclose the precursor powders as claimed, those limitations are not given patentable weight because they are not directed to characteristics of the final powder product.  Iwata discloses the final form of the product, i.e., the magnetic powder and its characteristics, as claimed.  Therefore, Iwata meets the claimed invention regardless of method of manufacture.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata, as applied to claim 5 above.
Regarding claims 6 and 7, Iwata teaches that the structure of the magnetic material is ThMn12 and takes on the form of SmFe11
The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  MPEP § 2144.05(I).     

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,769,969 to Ishikawa et al. (“Ishikawa ‘969”) in view of JP 2005-179773 (A) to Ishikawa et al. (“Ishikawa ‘773”).
Regarding claims 1, 2, 4, and 5, Ishikawa ‘969 teaches a magnetic alloy that can be in the form of a powder.  Abstract; col. 5, lines 5-9.  The alloy is synthesized by a reduction-diffusion method, which relies on a reducing a mixture of powders of raw materials.  Col. 4, lines 14-39.  In one example, the powder mixture contains samarium oxide powder (rare earth oxide), iron (Fe) powder (raw material), and metallic calcium (reducing agent).  Additional metals, such as Ti, V, Mn, Zr, Mo, and/or Si, can be present.  Col. 3, lines 26-32.  The powder contains only one type of phase (single phase).  Col. 5, lines 22-25.
The structure can be an alloy of NdFe11TiNx.  Col. 3, lines 34-39.  Cu and/or Al can be added.  Col. 3, lines 26-33.  
Ishikawa ‘969 does not teach adding the metal oxides claimed.
Ishikawa ‘773, directed to reduction-diffusion of metal powders, teaches adding elements, such as Mn and Co, in their oxide forms because they are safer to handle in this form, as the oxide prevent ignition.  Para. [0035].  It would have been obvious to one of ordinary skill in the art to have added at least some of the additional metals of US ‘969, particularly those that are easily oxidized like Si, Al, and Ti, in their oxide form to .

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa ‘969 in view of Ishikawa ‘773, as applied to claim 5 above, and further in view of US 2017/0178772 (A1) to Sakuma et al. (“Sakuma ‘772”).
Regarding claims 6 and 7, Ishikawa ‘969 teaches that the structure can be an alloy of NdFe11TiNx of the ThMn12 type (col. 3, lines 34-39), but does not specifically the compositions as claimed.
Sakuma ‘772, directed to ThMn12-type rare earth magnets, teaches that compositions associated with ThMn12-type include SmFe11Ti and NdFe11TiN, with the former having less of a tendency to decompose.  Para. [0044].  Ishikawa ‘969 teaches adding Cu and/or Al.  Col. 3, lines 26-32.  It would have been obvious to one of ordinary skill in the art to have formed SmFe11Ti in Ishikawa ‘969 because Ishikawa ‘969 teaches that Nd and Sm are interchangeable (e.g., col. 3, lines 11-19) and the Sm composition is more stable.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa ‘969 in view of Ishikawa ‘773, as applied to claim 1 above, and further in view of US 5,466,307 to Tong et al. (“Tong”).
Regarding claim 8, Ishikawa ‘969 teaches that the powders were 48-mesh or larger (about 300 µm or more) and then further crushed by ball mill (col. 5, lines 5-9), but is silent regarding the particle size as a result of ball milling.
Tong, directed to a rare earth magnetic alloy powder made by reduction-diffusion, teaches ball milling magnetic alloy powders to a size of 3.5-5 µ (microns) prior to sintering the powders to form magnets.  Col. 2, lines 48-56; col. 10, lines 59-67.  It would have been obvious to one of ordinary skill in the art to have conducted the ball milling of Ishikawa ‘969 to make 3.5-5 micron powders because the fine size would make them suitable for subsequent processing into consolidated magnets.

Claims 1, 2, 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018-031048 (A) to Sakuma et al. (“Sakuma ‘048”) (computer-generated translation in file).
Regarding claims 1, 2, 4, and 5, Sakuma ‘048 discloses a magnetic compound having the following composition: Rx(Fe1-aCoa)(12-y)My.  Abstract; para. [0012]; claim 1.  ‘R’ can include Zr and/or Nd, and ‘x’ ranges from 1 to 1.5 (para. [0013]), which encompasses the claimed value.  ‘M’ can include Ti, V, Mo, Al, and/or Si.  Para. [0014].
The magnetic compound is in the form of particles (powder).  Para. [0020].  The compound has a ThMn12-type crystal structure.  Para. [0001], [0016].  Because no other crystal structures are disclosed in Sakuma ‘048, the ThMn12-type crystal structure is interpreted as the sole phase (the powder particles are single phase).
The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  MPEP § 2144.05(I).       
Sakuma ‘048 does not disclose the precursor powders as claimed.  However, the patentability of product-by-process claims is determined by characteristics of the 
Regarding claim 8, Sakuma ‘048 teaches a particle size of 30 µm or less (para. [0020]), which encompasses the claimed range.

Response to Arguments
Applicant's arguments filed 09/22/2021 have been fully considered but they are not persuasive. 
Applicant states that the examiner indicated that the proposed claim amendments discussed during the interview on 08/31/2021 would likely overcome the rejections of record and that the amendments filed on 09/22/2021 were prepared in accordance with guidance based on the discussion.
In response, there were no agreements during the interview regarding allowability.  An interview summary was scanned in the file wrapper and dated 09/03/2021.  In the second paragraph of the summary, the examiner acknowledged that nitrogen is required in some of the prior art references cited.  However, the third 
Applicant argues that Ishikawa ‘773 (JP ‘773) is not a single phase and does not disclose the claimed composition.
In response, the argument is moot because Ishikawa ‘773 is not used as a primary reference to reject claim 1.
Applicant argues that the present invention is distinguished from Iwata because Iwata requires nitrogen or carbon or boron as a interstitial element, whereas the instant invention does not contain nitrogen or carbon or boron.
In response, the argument is not commensurate in scope with the claimed invention.  Claim 1 recites the terms “comprises” and “has.”  Comprising is open language that does not exclude additional, unrecited elements.  See MPEP § 2111.03(I).  Additionally, “having” is interpreted as open language, as there is no discussion in the instant specification of an intent to exclude nitrogen or carbon or boron.  In all of the inventive examples in the instant specification, the powders are intentionally exposed to nitrogen, so there is no reason to believe that nitrogen is excluded from the powders.  See MPEP § 2111.03(IV).  
Applicant argues that the present invention is distinguished from Iwata because Iwata teaches that other phases are included in its powder, whereas the claimed powder is single-phase.
In response, applicant appears to suggest that the inventive powders are 100% one phase only.  However, the specification shows that inventive powders are permitted to contain a volume fraction of secondary phase.  Table 1, for example, shows that Example 1 and Example 2 contain 1.21% and 1.65% secondary phase, respectively.  This is explicitly acknowledged on page 16, where the volume fraction of secondary phase is 2% or less.  Additionally, FIG. 1 shows a measurable presence of other phases such as FeTi and alpha Fe.  Therefore, equating “single-phase” to 100% is inconsistent with the specification.
Iwata uses the term predominant, which means the prevailing phase or the most frequent or common phase.  This is interpreted as the alloy containing all or almost all of the predominant phase.  This satisfies the term “single-phase,” particularly given that the present invention appears to permit up to 2% of other phases and that the XRD graphs show the non-zero presence of other phases in inventive examples.
Applicant argues that Iwata does not teach the claimed composition.
In response, Iwata teaches that the material takes on the form of SmFe11Ti and that Al and/or Ga can be added.  This falls within the claimed composition.
Applicant argues that the present invention is distinguished from Ishikawa ‘969 because Ishikawa ‘969 requires nitrogen, whereas the instant invention does not contain nitrogen.
In response, the argument is not commensurate in scope with the claimed invention.  Claim 1 recites the terms “comprises” and “has.”  Comprising is open language that does not exclude additional, unrecited elements.  See MPEP § 2111.03(I).  Additionally, “having” is interpreted as open language, as there is no 
Applicant argues Ishikawa ‘969 does not teach a single-phase powder. 
In response, Ishikawa ‘969 teaches that X-ray diffraction revealed that only one phase is found.  Col. 5, lines 21-26; col. 7, lines 32-35; col. 10, lines 37-40; col. 12, lines 2-5.  
Applicant appears to suggest that the inventive powders are 100% one phase only.  However, the specification shows that inventive powders are permitted to contain a volume fraction of secondary phase.  Table 1, for example, shows that Example 1 and Example 2 contain 1.21% and 1.65% secondary phase, respectively.  This is explicitly acknowledged on page 16, where the volume fraction of secondary phase is 2% or less.  Additionally, FIG. 1 shows a measurable presence of other phases such as FeTi and alpha Fe.  Therefore, equating “single-phase” to 100% is inconsistent with the specification.
Applicant argues that Ishikawa ‘969 does not teach the claimed composition.
In response, Ishikawa ‘969 teaches that the structure can be an alloy of NdFe11TiNx.  Col. 3, lines 34-39.  Cu and/or Al can be added.  Col. 3, lines 26-32.  Additionally, Sakuma ‘772 teaches that SmFe11Ti and NdFe11TiN are both associated with ThMn12
Applicant argues that Sakuma ‘772 teaches multiple phases, whereas the claimed invention is single-phase.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP § 2145(IV), citing In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Sakuma ‘772 is cited for the fact that SmFe11Ti and NdFe11TiN are both associated with ThMn12-type phase. Ishikawa ‘969 is the primary reference and discloses multiple examples where X-ray diffraction revealed that only one phase is found.  Col. 5, lines 21-26; col. 7, lines 32-35; col. 10, lines 37-40; col. 12, lines 2-5.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
January 6, 2022